ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                           People v. Jenkins, 2012 IL App (2d) 091168




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    DAVID E. JENKINS, Defendant-Appellant.



District & No.             Second District
                           Docket No. 2-09-1168


Filed                      January 19, 2012


Held                       Defendant’s conviction for obstruction of justice was reversed where the
(Note: This syllabus       evidence was insufficient to prove beyond a reasonable doubt that he
constitutes no part of     obstructed the prosecution of his son by giving an officer false
the opinion of the court   information as to whether he had a son, since the essence of the crime of
but has been prepared      obstruction of justice is the concealment of evidence relating to a criminal
by the Reporter of         investigation or prosecution, the officer who questioned defendant about
Decisions for the          a minor traffic accident never indicated that he was seeking to arrest
convenience of the         defendant’s son or that a criminal prosecution was involved, the entire
reader.)
                           exchange was brief, the confusion arising from the fact that defendant and
                           his son had the same first and last names was “cleared up within
                           seconds,” defendant promptly provided the officer with correct
                           information pertaining to his son, despite his purported initial denials of
                           having a son, and the police were able to locate defendant’s son.


Decision Under             Appeal from the Circuit Court of Kane County, No. 09-CF-877; the Hon.
Review                     Thomas E. Mueller, Judge, presiding.



Judgment                   Reversed.
Counsel on                 Thomas A. Lilien and Patrick M. Carmody, both of State Appellate
Appeal                     Defender’s Office, of Elgin, for appellant.

                           Joseph H. McMahon, State’s Attorney, of St. Charles (Stephen E. Norris
                           and Sharon Shanahan, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.


Panel                      JUSTICE HUTCHINSON delivered the judgment of the court, with
                           opinion.
                           Justices Zenoff and Birkett concurred in the judgment and opinion.




                                             OPINION

¶1           Following a jury trial, defendant, David E. Jenkins, was found guilty of obstructing
        justice (720 ILCS 5/31-4(a) (West 2008)) and was sentenced to an 18-month term of
        conditional discharge and 100 hours of public service. Defendant contends on appeal that the
        trial court erred by (1) limiting his examination of his wife and son about a conversation with
        an Elgin police officer that led to his prosecution, and (2) admonishing his son about the
        privilege against self-incrimination. We reverse.

¶2          The indictment charged defendant with obstructing justice in March 2009, “in that
        defendant with the intent to obstruct the prosecution of David T. Jenkins, knowingly
        furnished false information to Officer Barnard, a police officer, as to whether he had a son.”
        There is no dispute that David T. Jenkins was defendant’s then 17-year-old son.
¶3          At trial, during his opening statement, defense counsel assured the jury that it would hear
        a different account of defendant’s brief conversation with Barnard. Defense counsel indicated
        that defendant was speaking with his son on a cellular telephone when Barnard arrived, and
        defendant’s son heard the conversation over the telephone. In addition, defendant’s wife,
        Carol Jenkins, was present during the exchange between Barnard and defendant. Defense
        counsel indicated that defendant’s wife and son would give the following account of the
        exchange between Barnard and defendant:
                “A male police officer comes up and says I’m looking for David Jenkins. I’m he. Do
            you own a white Mustang? No, I don’t, but my son does. Does he go by Junior? No he
            doesn’t he goes by David Theodore Jenkins. Is he here? No. Do you know where he is?
            No. He lives with his mother.”
¶4          The State’s first witness was Elgin police officer Jason Barnard, who testified that he
        spoke to defendant at defendant’s home. Barnard identified himself as a police officer and

                                                  -2-
       told defendant that he was investigating a minor traffic accident and looking for “a” “David
       Jenkins.” Defendant indicated that he was David Jenkins. Based on his investigation,
       Barnard expected the driver of the Mustang to be younger than defendant, so he asked
       defendant whether there was a “Junior David Jenkins.” Defendant responded that there was
       not. Barnard testified that he then asked defendant whether he had “a son named David
       Jenkins.” According to Barnard, defendant answered “no.” Barnard testified, “At that point
       I asked him, so you don’t have a son named David Jenkins who drives a white Mustang?”
       According to Barnard, defendant said that he did not.
¶5         Barnard further testified that Officer Heather Farrell approached, and defendant thereafter
       stated that he did have a son named David Jenkins, who did not own the Mustang but whose
       mother owned it. Barnard testified that he placed defendant “under arrest for obstruction.”
¶6         On cross-examination, Barnard admitted that defendant was being truthful when
       defendant told him that he was David Jenkins. Barnard admitted that there was a woman
       present during the conversation with defendant, but he could not recall what she was doing
       during the conversation. Barnard could not recall whether he made any statements to her, and
       he could not recall whether she made any statements to him. Barnard admitted that he spoke
       with defendant “[m]aybe two minutes, if that,” prior to arresting him.
¶7         Elgin police officer Heather Farrell testified that she was on duty with Barnard. Farrell
       testified that she heard the conversation between Barnard and defendant. Farrell testified that
       “[t]he conversation they were having was whether or not he had a son named David Jenkins,
       and the Defendant had said no.”
¶8         On cross-examination, Farrell acknowledged that there was a white female standing on
       the stairs just inside the door, approximately six feet from her and Barnard and defendant.
       Farrell testified that she observed the female in the background throughout the conversation.
¶9         Before the defense proceeded with its case-in-chief, the State asked the trial court to
       advise defendant’s son of his fifth amendment privilege against self-incrimination. The State
       indicated that, if defendant’s son testified that he overheard the conversation between
       defendant and Barnard, he might risk being prosecuted for eavesdropping. The State also
       argued that anything defendant’s son heard over the telephone would be inadmissible
       hearsay. With respect to the hearsay issue, defense counsel responded that defendant’s son’s
       testimony would contradict, and thereby impeach, Barnard’s testimony and was admissible
       for that purpose. Defense counsel also argued that, although defendant’s son heard the
       conversation over the telephone, he was no less competent than defendant’s wife–who was
       physically present during the conversation–to testify as to what he heard. That suggestion
       prompted the State to object that defendant’s wife’s testimony would also be inadmissible
       hearsay. The trial court ruled that defendant “[could] certainly use [his wife’s and son’s
       testimony] to impeach the officer’s testimony,” but could not bolster his own testimony “by
       having [his wife and son] parrot what he is going to say he said.”
¶ 10       Before defendant’s son took the stand, the trial court warned him that his testimony might
       subject him to prosecution for eavesdropping and advised him of the privilege against self-
       incrimination. Defendant’s son initially chose to testify. However, when the questioning
       turned to the subject of whether he had overheard the conversation between defendant and


                                                -3-
       Barnard, the trial court reiterated that defendant’s son might face a charge of eavesdropping
       as a result of his testimony and that he could not be compelled to testify. At that point,
       defendant’s son declined to testify further.
¶ 11       Defendant then called his wife, Carol Jenkins, as a witness. Defense counsel asked
       whether Barnard told defendant that he was looking for David Jenkins. The State objected,
       stating, “This isn’t impeachment.” The trial court sustained the objection. Defense counsel
       next inquired whether the officer asked defendant if he was David Jenkins. The State
       objected and a sidebar ensued at which the trial court implied that the answer to the question
       would be inadmissible because it would not contradict Barnard’s testimony. Defense counsel
       next inquired whether the officer asked if David T. Jenkins lived at defendant’s residence.
       The State objected that “[i]t doesn’t contradict anything the officer testified to.” The trial
       court sustained the objection. The trial court also sustained the State’s objection when
       defense counsel asked whether the officer had asked about David T. Jenkins’ whereabouts.
       Defense counsel asked no further questions about the conversation between defendant and
       Barnard.
¶ 12       Defendant testified that Barnard initially indicated that he was looking for David Jenkins.
       Defendant said that he was David Jenkins. Barnard asked whether defendant owned a white
       Mustang. Defendant responded that he did not but his son did. Barnard asked if defendant
       knew where his son was. Defendant responded that he did not; he lived in Algonquin with
       his mother. Barnard asked if defendant’s son “goes by Junior.” Defendant responded that his
       son “goes by David Theodore Jenkins.”
¶ 13       Following the close of evidence, defendant moved for a mistrial. The motion was
       accompanied by a written offer of proof indicating that Carol Jenkins was prepared to testify
       that the conversation between defendant and Barnard was as follows:
               “Officer, ‘I’m looking for David Jenkins. Are you David Jenkins?’
               Defendant, ‘Yes, I’m David Jenkins.’
               Officer, ‘Do you have a son named David Jenkins Jr.?’
               Defendant, ‘No, I do not. I have a son named David Theodore Jenkins.’
               Officer, ‘Does he live here?’
               Defendant, ‘No, he does not.’
               Officer, ‘Well you know where he is?’
               Defendant, ‘I don’t know where my son is.’
               Officer, ‘Does he have a white Mustang?’
               Defendant, ‘Yes, he does.’ ”
¶ 14       According to the offer of proof, had defendant’s son not invoked his privilege against
       self-incrimination, he would have testified that he overheard the following conversation
       between defendant and the police officer:
               “Officer, ‘Are you David Jenkins?’
               [Defendant], ‘I’m he.’
               Officer, ‘Is your son Jr.?’

                                                -4-
                [Defendant], ‘No, he is Theodore.’
                Officer, ‘Do you own a white Mustang.’
                [Defendant], ‘No, my son does.’
                Officer, ‘Is your son here?’
                [Defendant], ‘No. He lives with his mother.’
                Officer, ‘You’re under arrest.’ ”
¶ 15       After defendant rested, the trial court conducted a conference on jury instructions. The
       parties presented their closing arguments, and the trial court instructed the jury. Following
       deliberations, the jury found defendant guilty of obstructing justice. The trial court entered
       judgment on the verdict. Defendant thereafter filed a motion for a new trial, which the trial
       court denied.
¶ 16       At sentencing, the trial court commented:
                “[It is] frustrating to the Court that this *** is cleared up in seconds when the female
           officer comes around the corner, makes the connection with [defendant], and because of
           her prior history with [defendant] and his son, *** it’s within seconds that it becomes
           obvious that there is a son that he has lied to Officer No. 1.
                There’s no dollars expended in some lengthy investigation that results from his lying.
           This is something that’s cleared up within seconds.”
       The trial court thereafter sentenced defendant to an 18-month term of conditional discharge
       and 100 hours of public service. Defendant filed a timely notice of appeal.
¶ 17       Defendant first contends that the trial court erred when it ruled that the testimony of
       defendant’s wife and son about the conversation between defendant and Barnard was
       inadmissible hearsay. As our supreme court has noted, “[h]earsay is an out-of-court statement
       offered to establish the truth of the matter asserted [citations] and testimony about an
       out-of-court statement which is used for a purpose other than to prove the truth of the matter
       asserted in the statement is not hearsay.” People v. Banks, 237 Ill. 2d 154, 180 (2010); see
       also People v. Dunmore, 389 Ill. App. 3d 1095, 1106 (2009) (citing People v. Evans, 373 Ill.
       App. 3d 948, 964 (2007)). According to the offer of proof, Barnard made only two
       statements during the conversation: “I’m looking for David Jenkins,” and “You’re under
       arrest.” The remainder of what Barnard said was a series of questions that did not assert
       anything and, therefore, could not possibly be offered to establish the truth of the matter
       asserted.
¶ 18       We agree with defendant that the questions Barnard posed to him and the answers he
       gave were not hearsay. Occurrence witnesses testify “because they witnessed or participated
       in the transactions or events that are part of the subject matter of the litigation.” Tzystuck v.
       Chicago Transit Authority, 124 Ill. 2d 226, 234-35 (1988). Here, the witnesses and
       participants included defendant, Barnard, Farrell, defendant’s wife, and defendant’s son. Any
       of these individuals were capable of testifying as to their version of events. Barnard testified
       regarding the questions he asked defendant and defendant’s responses. Farrell was allowed
       to testify regarding the questions Barnard asked defendant and defendant’s responses. For
       the trial court to thereafter bar defendant’s wife and son from testifying about the questions

                                                 -5-
       Barnard asked and defendant’s responses was error. The heart of the dispute between the
       parties was what questions Barnard asked and what answers defendant gave. The trial court
       ruled that defendant’s wife and son could offer only testimony that impeached Barnard’s
       testimony. Accordingly, we find that the trial court abused its discretion when it ruled that
       the testimony of defendant’s wife and son was hearsay and barred their testimony. See
       Dunmore, 389 Ill. App. 3d at 1105 (citing People v. Wheeler, 226 Ill. 2d 92, 132 (2007)).
¶ 19       The State’s assertion that defendant’s own statements (as related in the offer of proof)
       were hearsay is meritless. Defendant’s statements would have been offered not to prove the
       truth of the matters asserted–that defendant was David Jenkins, that he had a son named
       David Theodore Jenkins (not David Jenkins, Jr.), and that his son owned or drove a
       Mustang–but rather to contradict Barnard’s testimony. According to the State, “the testimony
       of [defendant’s] wife and son was offered to show the truth or falsity of defendant’s
       statements to police, which is clearly inadmissible hearsay.” To the contrary, given the
       State’s theory of the crime, evidence that defendant told Barnard that he had a son named
       David Theodore Jenkins would impeach the State’s theory that defendant truly intended “to
       obstruct the prosecution of David T. Jenkins [when he] knowingly furnished false
       information to Officer Barnard, a police officer, as to whether he had a son.” The State
       submitted evidence that defendant purportedly made other statements and that those
       statements were untrue. The State’s case necessarily fails if defendant did not in fact make
       the statements that the State attributed to him. The State’s argument seems to assume that,
       even if defendant told Barnard that he had a son named David Jenkins, he would still be
       guilty of obstructing justice unless that statement was true. The most obvious flaw in the
       argument is that, whatever defendant told Barnard, he did not bear the burden of proving that
       his statements were true. Rather, the State bore the burden of proving that defendant’s
       statements were false. See Illinois Pattern Jury Instructions, Criminal, No. 2.03 (4th ed.
       2000) (providing that the “State has the burden of proving the guilt of the defendant beyond
       a reasonable doubt, and this burden remains on the State throughout the case. The defendant
       is not required to prove his innocence.”). Thus, if the jury believed that defendant told
       Barnard that he had a son named David Jenkins who owned or drove a white Mustang, it
       would have been required to acquit defendant unless the State offered evidence that those
       statements were untrue.
¶ 20       Defendant next contends that the trial court abused its discretion when it admonished his
       son about the privilege against self-incrimination. Defendant argues that his son’s testimony
       would not have afforded the State any grounds for charging his son with eavesdropping.
       Defendant’s son invoked the privilege against self-incrimination before any questioning
       about the conversation he heard over the cell phone.
¶ 21       Eavesdropping on a law enforcement officer’s conversation is a Class 1 felony if the
       officer was engaged in his or her official duties. 720 ILCS 5/14-4(b) (West 2008). A person
       commits eavesdropping when he or she “[k]nowingly and intentionally uses an
       eavesdropping device for the purpose of hearing *** any part of any conversation *** unless
       he does so *** with the consent of all of the parties to such conversation.” 720 ILCS 5/14-
       2(a)(1) (West 2008). The term “eavesdropping device” means “any device capable of being
       used to hear or record oral conversation or intercept, retain, or transcribe electronic

                                                -6-
       communications whether such conversation or electronic communication is conducted in
       person, by telephone, or by any other means; Provided, however, that this definition shall not
       include devices used for the restoration of the deaf or hard-of-hearing to normal or partial
       hearing.” 720 ILCS 5/14-1(a) (West 2008).
¶ 22        In People v. Armbrust, 2011 IL App (2d) 100955, the reviewing court discussed cases
       concerning telephones, including cellular phones, and whether and to what extent they
       constituted an eavesdropping device:
            “It is well recognized that a phone does not constitute an eavesdropping device unless
            it has been altered in such a manner that it can no longer perform its customary functions
            of transmitting and receiving sounds. People v. Gervasi, 89 Ill. 2d 522, 526-27 (1982).
            Accordingly, an unaltered phone is not considered an eavesdropping device, even where
            the receiver is tilted so that another person may listen in or a person listens on an
            extension. People v. Shinkle, 128 Ill. 2d 480, 489 (1989) (where an officer listened on an
            extension with his hand covering the mouthpiece, the phone was not transformed into an
            eavesdropping device because the officer’s hand did nothing to alter the phone’s ability
            to transmit sound); People v. Gaines, 88 Ill. 2d 342, 363 (1981) (a phone was not an
            eavesdropping device where an officer listened on an extension, because the
            eavesdropping statute is not directed at phones that have not been functionally altered);
            People v. Bennett, 120 Ill. App. 3d 144, 149 (1983) (a switchboard was not an
            eavesdropping device because it could transmit messages); People v. Petrus, 98 Ill. App.
3d 514, 517 (1981) (a phone was not considered an eavesdropping device where the
            receiver was held so that both the officer and the informant could hear what the
            defendant was saying). The addition of a separate device to a phone to allow others to
            hear, however, does convert the phone into an eavesdropping device. See People v.
            Perez, 92 Ill. App. 2d 366, 372-73 (1968) (apparatus that screwed onto the phone
            receiver to allow others to hear constituted an eavesdropping device).” Armbrust, 2011
IL App (2d) 100955, ¶ 7.
¶ 23        Under the principles discussed in Armbrust, it is clear that a cellular telephone is not an
       eavesdropping device unless it has been functionally altered. See id. (citing Gervasi, 89 Ill.
2d at 526-27). Here, the testimony from both Barnard and defendant reflected that Barnard
       was aware that defendant was engaged in a cellular telephone conversation. Barnard testified
       that, when he and another officer approached the front door to defendant’s house, he heard
       the backdoor close. Barnard then walked to the backyard, where he observed defendant
       “hitting the back door two to three times, and *** saying oh, no; oh, no.” Barnard testified
       that defendant was holding a cellular telephone. Defendant reentered the house and Barnard
       walked to the backdoor and began to speak with defendant. The State presented no evidence
       that defendant’s cellular phone had been functionally altered in any manner. Therefore,
       defendant’s cellular phone was not an eavesdropping device under the statute. See People
       v. Williams, 239 Ill. 2d 119, 127 (2010) (reviewing de novo the construction of a statutory
       term). As such, defendant’s son could not have been lawfully charged with violating the
       eavesdropping statute. Because defendant’s son could not have committed any violation of
       the eavesdropping statute, there was no danger of incrimination. See People v. Medrano, 271
Ill. App. 3d 97, 102 (1995) (citing People v. Redd, 135 Ill. 2d 252, 304 (1990)). Accordingly,

                                                 -7-
       the trial court erred when it admonished defendant’s son regarding the privilege against self-
       incrimination if he testified regarding the conversation between defendant and Barnard.
¶ 24        We next determine whether the trial court’s errors in precluding defendant’s wife and
       defendant’s son from testifying were harmless beyond a reasonable doubt. In doing so, we
       consider defendant’s need to testify to present a defense as part of that inquiry. See People
       v. Averett, 237 Ill. 2d 1, 10-11 (2010) (citing People v. Patrick, 233 Ill. 2d 62, 75-76 (2009)).
       Further, in determining whether, in the absence of the errors, the outcome of the trial would
       have been different, review is made of the proceedings as a whole, based upon examination
       of the entire record. People v. Howard, 147 Ill. 2d 103, 148 (1991). Our review of the record
       reveals that there existed significant gaps in defendant’s theory of the case, which required
       that he testify. The trial court’s rulings effectively barred defense counsel from asking
       defendant’s wife what defendant told Barnard about his son and barred defendant’s wife
       from responding that defendant told Barnard that his son was named David Theodore Jenkins
       and was not called “David Jenkins, Jr.” The trial court’s rulings also effectively impeded
       defendant’s wife’s testimony that defendant told Barnard that his son drove a white Mustang.
       After the trial court barred defendant’s wife and defendant’s son from testifying to the events
       that transpired between Barnard and defendant, only defendant could provide testimony
       regarding his actions after Barnard approached him and asked questions regarding the
       identity and whereabouts of defendant’s son. Because the trial court refused to allow the
       occurrence witnesses to testify on defendant’s behalf as to these points, defendant’s
       testimony was his only means to present a defense. Therefore, in reviewing the impact of the
       trial court’s errors in light of the facts of the instant case, we determine that the errors were
       not harmless beyond a reasonable doubt and that reversal is required. See Patrick, 233 Ill.
2d at 75-76.
¶ 25        In reversing the trial court’s judgment, we must necessarily address the double jeopardy
       implications. The double jeopardy clause (U.S. Const., amend. V; Ill. Const. 1970, art. I,
       § 10) prohibits retrial for the purpose of affording the prosecution another opportunity to
       supply evidence that it failed to present in the first proceeding, even if that first proceeding
       resulted in a jury finding of guilty. Burks v. United States, 437 U.S. 1, 11 (1978). It does not,
       however, preclude retrial where a conviction has been set aside because of an error in the
       proceedings leading to the conviction. People v. Mink, 141 Ill. 2d 163, 173-74 (1990).
       Therefore, to prevent the risk of exposing defendant to double jeopardy, we must also
       consider whether the State presented sufficient evidence to prove defendant guilty beyond
       a reasonable doubt. See People v. Morris, 135 Ill. 2d 540, 549-51 (1990); People v. Gargani,
       371 Ill. App. 3d 729, 737 (2007). Because the State otherwise may retry defendant, double
       jeopardy requires us to rule upon defendant’s sufficiency-of-the-evidence claim. See People
       v. Taylor, 76 Ill. 2d 289, 309 (1979).
¶ 26        The appropriate standard of review in ruling on the sufficiency of the evidence is
       whether, after viewing the evidence in a light most favorable to the State, any rational trier
       of fact could have found the essential elements of the crime beyond a reasonable doubt.
       People v. Brooks, 187 Ill. 2d 91, 132 (1999). In reviewing the sufficiency of the evidence,
       the critical inquiry is “whether the evidence reasonably supports a guilty finding regardless
       of whether the evidence is direct or circumstantial, or whether the trial was by bench or jury.”

                                                 -8-
       People v. Kotlinski, 2011 IL App (2d) 101251, ¶ 38 (citing People v. Lissade, 403 Ill. App.
3d 609, 612 (2010)).
¶ 27       Upon careful and thorough review of the record in the light most favorable to the State,
       this court finds the evidence insufficient to support the jury’s verdict of guilty beyond a
       reasonable doubt. The State was required to prove that (1) defendant knowingly furnished
       false information to Barnard “as to whether he had a son,” and (2) it was furnished with the
       intent to obstruct the prosecution of his son, David T. Jenkins. See People v. Gray, 146 Ill.
       App. 3d 714, 716 (1986). Even if defendant furnished false information to Barnard as to
       whether he had a son, that, in and of itself, is insufficient to support the jury’s verdict. See
       People v. Jackiewicz, 163 Ill. App. 3d 1062, 1065 (1987) (stating that the obstruction-of-
       justice statute requires more than the giving of false information to the police). The statute
       requires that, when the false information is given, it must be given with the intent to prevent
       the prosecution of any person and with the knowledge that the information was untrue. Id.
       Here, the only testimony reflecting the prosecution of David T. Jenkins occurred when
       Barnard told defendant that he was investigating a minor traffic accident and looking for “a”
       “David Jenkins.” The essence of the crime is the concealment of evidence relating to a
       criminal investigation or prosecution. People v. Ivy, 166 Ill. App. 3d 266, 269 (1988).
       Barnard never indicated or testified that he was seeking to arrest David T. Jenkins or
       otherwise apprehend David T. Jenkins; therefore, defendant was never informed that a
       criminal matter or a prosecution was involved. Moreover, the entire exchange lasted two
       minutes, “if that,” and the trial court found that the entire matter was “cleared up within
       seconds.” In Ivy, the reviewing court reversed the defendant’s conviction of obstruction of
       justice, finding that the evidence reflected that the defendant cooperated with the police and
       that his cooperation led to the arrest of two suspects in a shooting, despite the defendant’s
       providing the police with a false address and leaving the police station before the officers had
       finished interviewing him. Similarly, defendant here, and in much less time, provided
       Barnard and Farrell with correct information pertaining to David T. Jenkins and his access
       to a white Mustang, despite defendant’s initial response that there was not a “Junior David
       Jenkins” or his purported denials of having a son. As the trial court noted, it was “cleared up
       within seconds.”
¶ 28       It is our duty to carefully examine the evidence and, if we are of the opinion that the
       evidence is insufficient to establish the defendant’s guilt beyond a reasonable doubt, we must
       reverse the judgment. Id. at 270. Based upon an examination of the entire record before us,
       we conclude that the State failed to present proof of any intent by defendant to obstruct
       justice. In a time span of less than two minutes, defendant cooperated with the police and his
       cooperation enabled the police to thereafter determine who David T. Jenkins was and locate
       him. We find that the evidence is wholly insufficient to prove defendant guilty beyond a
       reasonable doubt of obstruction of justice.
¶ 29       Because the State’s evidence is insufficient to sustain defendant’s conviction, we
       determine that defendant would be subject to double jeopardy. A retrial of defendant is,
       therefore, barred. See Burks, 437 U.S. at 11-18; People v. Holloway, 92 Ill. 2d 381, 386-87
       (1982); Taylor, 76 Ill. 2d at 309 (prohibiting a retrial of a defendant where the evidence
       presented by the prosecutor at the first trial was insufficient to convict, because retrial would

                                                 -9-
       subject the defendant to double jeopardy).
¶ 30      For the foregoing reasons, we reverse the judgment of the circuit court of Kane County.

¶ 31      Reversed.




                                              -10-